Per Curiam.

The administration of the Hanging Rock district has continued to be carried on by the board of the Rock Hill district, the members of the Hanging Rock district board have ceased to function as a board, their terms of office have expired, and the election on the bond issue has been held and resulted favorable to the issue.
The issues having become moot, the appeal is dismissed on authority of Miner v. Witt, City Clerk, 82 Ohio St., 237, 92 N. E., 21.

Appeal dismissed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taft, JJ., concur.